                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                       Plaintiff,

               v.                                                     Case No. 19-CR-0176

JASMINE L. GILLETTE,

                       Defendant.


             ORDER DENYING MOTION FOR COMPASSIONATE RELEASE


       Defendant Jasmine Gillette was sentenced to three years in prison following a conviction

for Conspiracy to Distribute a Controlled Substance, contrary to 21 U.S.C. § 846, and 841(b)(1)(A)

and 18 U.S.C. § 2. Gillette’s Judgment was entered on March 9, 2020, and on April 9, 2020

Gillette filed a pro se motion requesting compassionate release due to the Covid-19 virus and her

current medical conditions, citing asthma and Hepatitis C. A week later she filed a second motion

seeking the same relief. The court held a telephone hearing on April 24, 2020, to address her

request.

       Under the First Step Act of 2018, a sentencing court can grant a motion for compassionate

release if “extraordinary and compelling reasons warrant such a reduction.”               18 U.S.C.

§582(c)(1)(A). That provision requires an inmate to first submit a request to the warden of the

facility in which he is serving his sentence and wait for a response or 30 days, whichever is earlier,

before filing a request with the court. Gillette, however, is currently held at the Dodge County

Detention Center, awaiting transfer to a Bureau of Prisons federal facility. Her transfer has been

delayed due to the COVID-19 pandemic. Until she arrives at a federal facility, it would appear




           Case 1:19-cr-00176-WCG Filed 04/27/20 Page 1 of 2 Document 138
impossible for her to submit her request to the warden of the federal facility where she is housed

as required by the statute. Given this fact, I conclude that the exhaustion of administrative

remedies requirement is waived. One cannot exhaust administrative remedies that are unavailable.

       Gillette’s request for compassionate release nevertheless fails on the merits. Gillette is

relatively young. She has just turned 25 years of age. According to the Presentence Report filed

less than two months ago, she stated she was “in good physical health with only minor medical

problems.” Dkt. No. 106, ¶81. She did note a history of asthma, but stated it had been historically

treated with two different inhalers. Well-controlled asthma is relatively common among prisoners

and there is no evidence it renders a young person especially vulnerable. Although Gillette also

states she has Hepatitis C, that condition was not mentioned in the Presentence Report, and Gillette

has not indicated her condition is so severe as to make her more susceptible to the disease as those

with other health conditions. Finally, the court notes that there have been no Covid-19 cases

among inmates or staff at the Dodge Detention Center, and those in charge are using care to

quarantine any newly arriving prisoners.

       For these reasons, I am unable to find the extraordinary and compelling reasons required

by the statute. Gillette’s motion is therefore denied.

       SO ORDERED this          27th    day of April, 2020.

                                                         s/ William C. Griesbach
                                                         William C. Griesbach, District Judge
                                                         United States District Court




                                                 2

         Case 1:19-cr-00176-WCG Filed 04/27/20 Page 2 of 2 Document 138
